                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:20-CR-185-FDW-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )       ORDER
                                                        )
 ANTOINE SPEARMAN,                                      )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 13) filed on March 9, 2021. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will deny the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.

                (c)     Motion to Seal or Otherwise Restrict Public Access. A
                party’s request to file materials under seal must be made by formal
                motion, separate from the motion or other pleading sought to be




      Case 3:20-cr-00185-FDW-DCK Document 14 Filed 03/10/21 Page 1 of 2
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.
LCvR 6.1.

       By the instant motion, Defendant seeks to file his “Motion For Reduction Of Sentence”

(Document No. 12) under seal. (Document No. 13). Defendant suggests that his motion should

be sealed “in accordance with prior filings.” (Document No. 13). However, it appears only one

prior filing has been sealed. Plaintiff’s motion does not appear to include any sensitive personal

information, or other information that should be sealed. See (Document No. 12). Plaintiff’s

request does not satisfy any of the requirements set forth in Local Rule 6.1 (c). (Document No.

13).

       Having considered LCvR 6.1(c) and LCrR 49.1.1, and the record of this case, the Court

will deny Defendant’s motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

13) is DENIED WITHOUT PREJUDICE.


                                       Signed: March 10, 2021




                                                2
       Case 3:20-cr-00185-FDW-DCK Document 14 Filed 03/10/21 Page 2 of 2
